Creating a Regional Leader A Compelling Combination 29 August 2011 The merger is subject to disclosure requirements of Greece, which are different from those of the United States.Financial statements and financial information included in the documents provided to shareholders, if any, have been prepared in accordance with accounting standards that may not be comparable to the financial statements of United States companies. It may be difficult for you to enforce your rights and any claim you may have arising under the U.S. federal securities laws, since the issuer is located in Greece, and some or all of its officers and directors may be residents of a non-U.S. country.You may not be able to sue a non-U.S. company or its officers or directors in a non-U.S. court for violations of the U.S. securities laws.It may be difficult to compel a foreign company and its affiliates to subject themselves to a U.S. court's judgment. You should be aware that the issuer may purchase securities otherwise than under the exchange offer, such as in open market or privately negotiated purchases. Exhibit 99.10 2 Disclaimer This communication has been prepared by and is the sole responsibility of Alpha Bank SA (“Alpha”) and EFG Eurobank Ergasias SA (“Eurobank”). It has not been reviewed, approved or endorsed by any third party retained by Alpha or Eurobank. This communication is provided for information purposes only. The contents of this communication do not constitute or form part of an offer to sell or issue or any solicitation of any offer to purchase or subscribe for any securities for sale or an inducement to enter into any other investment activity in any jurisdiction. The information and opinions herein are reliable and have been obtained from sources believed to be reliable, but no representation or warranty, express or implied, is made with respect to the fairness, correctness, accuracy, reasonableness or completeness of such information and opinions. There is no obligation to update, modify or amend this communication or to otherwise notify any recipient if any information, opinion, projection, forecast or estimate set forth herein changes or subsequently becomes inaccurate. The information herein includes statements that constitute forward-looking statements. Such forward looking statements are not guarantees of future performance and involve risks and uncertainties. Actual results may differ as a result of such risks and uncertainties. This communication is only made to or directed at persons who (i) are outside the United Kingdom or (ii) have professional experience in matters relating to investments who fall within the definition of “investment professionals” in article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the “Order”) or (iii) are persons falling within Articles 49(2)(a) to (d) (high net worth bodies corporate, unincorporated associations, partnerships, trustees of high value trusts etc.) of the Order (all such persons being referred to as “Relevant Persons”). This communication must not be acted on or relied on by persons who are not Relevant Persons. This communication and the information contained herein is confidential and may not be reproduced or distributed in whole or in part without the prior written consent of Alpha or Eurobank. In particular, neither this communication nor any copy hereof may be taken or retransmitted in or into any jurisdiction where to do so would constitute a violation of the relevant laws or regulations of such jurisdiction. Any failure to comply with the aforementioned restrictions may constitute a violation of applicable securities laws. 3 Agenda Executive Summary 1 Compelling Strategic Rationale 2 Substantial Value Creation 3 Enhanced Capital Buffer 4 Corporate Governance 5 Closing Remarks 6 1. Executive Summary 5 Leading bank in Greece with the #1 position across all major banking segments Enhanced capital buffer through a comprehensive c.€3.9bn capital equivalent plan Top 25 Eurozone bank with combined pre-provision income in excess of €3.0bn in FY2010 pro-forma for fully phased synergies Shared values of client centric model, commitment to excellence and dedicated personnel Leading bank in the SEE region with a top 3 position in key markets Diversified shareholder base with Paramount1 as a core investor Substantial value creation for shareholders through c.€3.4bn NPV of synergies Alpha and Eurobank - Creating a Leading Regional Bank Note: 1. Paramount Services Holding Limited (“Paramount”), a core shareholder of Alpha, is a company representing the business interests of the most prominent family in Qatar. 6 Transaction Summary Transaction Terms —Merger of Equals —5 new Alpha shares for 7 Eurobank shares —Resulting shareholder split post merger: 57.5% Alpha and 42.5% Eurobank Estimated Pro Forma Shareholding —Costopoulos family and Latsis family interests to have c.4% and c.13% ownership1 respectively in the Combined Entity —Paramount to have c.17% ownership1 in the Combined Entity Capital Strengthening Plan —Enhanced capital buffer through: —Strong pre-provision income generation in excess of €3.0bn in FY2010 pro-forma for the fully phased synergies —Capital generation equivalent to c.€2.1bn through internal measures —€500m Mandatory Convertible Note to be subscribed by Paramount —€1.25bn Rights Issue upon completion of the merger Significant Synergies —Total of €650m pre-tax fully phased synergies per annum achievable within 3 years: —€560m of operating and funding cost synergies (c.85% of total synergies) —€90m of revenue synergies (c.15% of total synergies) —Present Value of synergies net of implementation cost equal to c.€3.4bn —Customary regulatory approvals as well as competition authorities approval —Shareholders approval at Alpha and Eurobank EGMs2 Key Conditions and Approvals Note: 1. Assumptions: post all capital measures, proportional participation in the Rights Issue, based on closing price as of 26 August 2011. 2. The transaction is expected to be implemented by way of a merger by absorption of Eurobank by Alpha in accordance with Greek law 2515. 7 Expected Timetable —Transaction announcement —Alpha and Eurobank Q2 results announcements —Approval of merger plan by Ministry of Development —Approval received by respective EGMs —Completion of merger — Shares of new entity commence trading —Rights Issue —Issuance of Mandatory Convertible Note 29 Aug. 2011 Early October November Mid-December H1 2012 2. Compelling Strategic Rationale 9 Regional Leader with European Scale #23 position in the Eurozone Notes: 1. Data pro-forma for the disposal of Eurobank’s Polish operations and absorption of DIAS Investment Fund. 2. Including Greek Government Preference Shares. 3. Pro forma for equity raisings announced and fully committed between 31st December 2010 and 30th April 2011. Core Tier 1 ratio as defined by the Bank of Greece on an EBA basis including Government Preference Shares and after deducting goodwill. 1 10 Creation of the Leading Greek Bank Retail Banking Corporate Banking Wealth Management Global Markets —Mortgages —Deposits —Consumer Credit —Number of Branches —Corporate Loans —Factoring —Leasing —Asset Management —Private Banking —Insurance —Investment Banking —Treasury Sales —Equity Brokerage The Combined Entity will have a #1 position in all banking segments Ranking by Greek Gross Customer Loans FY2010 (€bn) Ranking by Greek Customer Funds FY2010 (€bn) 4th 5th 8th 2nd 6th 1st 7th 3rd 1st 4th 5th 8th 2nd 6th 1st 7th 3rd 1st 11 Leading SEE Bank with Top 3 Positions in Key Markets Country1 Ranking by Total Assets in Key SEE Countries (€bn) - FY20104 Key Metrics by Country 11% Market share: 13% Market share: 11% Market share: 9% Market share: Source: Company financials, data as of 1Q 2011 unless otherwise noted. IMF, European Federal Bank, Association of Cypriot Banks. Notes:1. Market share and ranking based on gross loans on FY2010 data in Romania, Bulgaria and Serbia. Data for Cyprus based on total assets FY2010. Figures are computed on a comparable basis. 2. Data as of FY2010. 3. Excluding Eurobank’s Polish operations. 4. Ranking based on total assets in Romania, Bulgaria, Serbia and Cyprus only. Total SEE (including Albania, FYROM, Turkey and Ukraine) 3.Substantial Value Creation 13 Transaction Synergies Overview Fully Phased Synergies Operating Costs 33% 67% 100% Funding Costs 40% 80% 100% Revenue 20% 60% 100% Synergy Segmentation and Phasing (€m) Benchmarking Against Comparable In-Market Transactions n.a. —€450m total pre-tax implementation cost —Expected to be incurred and charged through 2012 and 2013 Implementation Costs NPV(€bn)¹ n.a. Source: Company information Notes: 1. NPV assumptions: Discount rate of 12%, tax rate of 20%, 0% terminal growth. 2. Net of post-tax implementation costs. Estimated Run-Rate Synergies of €650m per annum delivered within 3 years 14 Operating Cost Synergies Breakdown Fully Phased Operating Cost Synergies of €350m per annum IT and back office (€60m) —Migration to a single IT platform —Merger of Data Centers —Rationalisation of IT investments and projects —Economies of scale in IT maintenance and support functions Central functions (€90m) Platform optimisation (€120m) —Optimization of branch network deployment —Adoption of internal best practices across business units —Consolidation of call centers, product factories and other CRM functions —Merger of the alternative distribution platforms International subsidiaries (€80m) —Optimization of branch network deployment —Streamline head-office functions —Leveraging off product factories and market costs —Streamline duplicated functions —Optimization of real-estate expenses and procurement costs —Reduction of duplicated marketing budgets and professional fees 23% 17% 26% 34% As % of Operating Cost Synergies 15 Funding Cost Synergies Breakdown Significant Funding Cost Synergies both in Greece and SEE (€m) Deposit Re-pricing Improved Deposit Gathering Enlarged Network Benefits Total —Convergence of Eurobank pricing to Alpha’s levels and marginal improvement on the overall deposit base —More attractive franchise for depositors —Leading network positions in Romania, Bulgaria and Serbia to improve deposit collection efficiency Greece SEE + Total 16 Key Steps of Integration Plan —Well crafted 3-phase integration plan —Synergies fully phased over 3 years —Key building blocks of integration plan: Pre-Closing Phase —Divisional teams with members from both banks to prepare detailed integration plan —Separate steering committee to oversee process and coordinate management boards Core Implement- ation Phase —Front office integration and homogenisation of core products —Prepare back office optimisation (i.e. IT client base, internal procedures) —Integration of Greek distribution networks and product factories —Integration of international operations Post-Merger Phase —Integration of IT infrastructure —Customer & other data migration —Consolidation of other procedures (i.e. risk management, internal audit) Extensive Integration Track Record in Successful and Cost Effective M&A 17 Extensive Integration Track Record Record Time IT Integration - Key events •April 1999: •May 1999: •December 1999: •February 2000: •April 2000: •June 2000: •August 2000: Project Initiation Launch of Aristoteles Project/New platform Roll-out of new platform to 50 Ionian branches All Ionian branches in new platform Alpha customers serviced by Ionian branches Ionian customers serviced by Alpha branches Full service of all customers by all branches 400 Strong Branch Network Integration —Relocation of 62 branches —Opening of 43 new branches —Redesigning of Ionian/Alpha branches —Implementation costs: €17m —Costs recouped through real estate sales: €34m •1996 •1998 •1999 •1999 •2002 Interbank Credit Lyonais Creta Bank Bank of Athens Ergobank Telesis Multiple Greek Platforms Integration Alpha - Ionian Integration: A Case Study Eurobank’s 5 banks roll-up 1995 - 2003 4. Enhanced Capital Buffer 19 Clearly Defined Capital Buffer EnhancementPlan Mandatory Convertible Note —Issuance of non pre-emptive Mandatory Convertible Note for €500m, concurrently with the Rights Issue —To be fully subscribed by Paramount Rights Issue —€1.25bn Rights Issue to commence upon merger completion assuming normalised market conditions Internal Capital Generation Plan —Clearly defined plan of internal measures estimated to generate the equivalent of c.€2.1bn of additional Core Tier I capital through: —Disposal of non-core assets including Eurobank Turkish subsidiary —Deleveraging and balance sheet management —Conversion of an existing Tier I instrument into pure equity: €350m —Group-wide application of Eurobank IRB methodology CT1 Impact +2.6% +0.5% +1.5% 20 Internal and external capital measures provide a sizeable capital buffer 14.0% +0.5% +0.4% +2.2% 12.4% +1.5% 10.6% (1.3%) RWA (€bn):92.6 Core Tier I¹ (€bn):9.8 +0.5 +0.35 +0.7 +1.25 10% CT 1 target set by the BoG €0.5bn €1.9bn Pro-forma Core Tier 1 ratio (€bn) (H1 2011)1 €3.2bn Asset Disposals RWA optimisation Deleveraging Balance sheet management Source: Company information Note: 1. Core Tier 1 ratio as defined by the Bank of Greece on an EBA basis including Greek Government Preference Shares and after deducting goodwill. Mandatory Convertible Note 21 Key terms lSecurities lIssue size: lTenor: lConversion into ordinary shares of Combined Entity: lConversion price: lCoupon: Mandatory Convertible Note €500 million 3 years Mandatory conversion at maturity Voluntary conversion prior €1.70 per share (20% discount to Combined Entity pro-forma share price as of 26 August 2011) 10% per annum —Strong support from Paramount —Cornerstone investor of the Combined Entity —Core Tier1qualifying instrument 22 Well Diversified Shareholder Base Paramount2: 17%3 üDiversified shareholders base underpinned by 3 core shareholders representing the interests of the Costopoulos family, the Latsis family and Paramount; each of which supports the merger and the capital plan üFree float consisting of retail and institutional shareholders to remain above 50%, even after the execution of non pre-emptive capital measures üThe merger is likely to increase the Combined Entity’s weighting in key international indices Costopoulos Family 4% Latsis Family interests 13% Institutional Investors: 30% Retail Investors (incl.
